 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSouthern Foods,Inc.andGeneral Drivers,Ware-housemen&Helpers Local Union No.89, affili-atedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Help-ers of America,AFL-CIO.' Case 9-CA-23902June 15, 1988DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSBABSONAND CRACRAFTOn June 18, 1987, Administrative Law JudgeWalter J. Alprin issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,2 findings' sand conclusions and to adopt the recommendedOrder as modified.4iOn November1, 1987, the Teamsters InternationalUnionwas read-mitted tothe AFL-CIO. Accordingly,the caption has been amended toreflect that change.2The Respondent has excepted to thejudge's ruling at the hearing ex-cluding evidence purporting to show that the real reason employeesDonnie Thompson and CharlesFulcher weredisciplined was not becausetheyresponded to a Board subpoena,but because of their intentional andmalicious participation in a union scheme to abuse Board processes anddisrupt andinjure theRespondent's businessAfter carefullyconsideringthe matter,we find nomerit in the Respondent's exception In so finding,we relyparticularly on the fact that the January15, 1987letter the Re-spondent sent the employees informing them of their terminations setsforth theRespondent's reasons for discharging them,but makes no men-tion of the alleged scheme orplotTherefore,we conclude that this al-legedmisconduct,even if established,was not afactorin the Respond-ent's decision to dischargethe two employees,and the Respondent'sclaimnow that the employeesparticipated in such a scheme has all themarkings of an afterthought For this reason,we affirm the judge's rulingexcluding the evidence in questionOf course,our decision should not beconstrued as in any way condoning the kindof tacticsalleged to havebeen engaged in hereWe also notethat, as thejudge observed,the Respondentcould havesoughtto alleviatebusiness inconvenienceby at leastcalling the RegionalOffice toinquire into the possibility of a postponementthatwould permitthe testimonyof employeesFulcher and Thompson to be takenat a timeless inconvenientfor theRespondent's operations Instead of making suchan effort ataccommodation,the Respondent simply discharged the sub-poenaed employeesMember Babson,in affirming the judge's ruling, relies on the reasonsset forth bythe judge in his decisionaThe judgestated in sec II, par2,of his decision thatKennethHowell, the Union's business agent, didnot receive the Boardsubpoenasuntil about8 p in atthe unionmeeting on January 8,1987Howell testi-fied that he received the subpoenas "around 7 p in "In secII, par 6, of the decision, the judge statedthat whenemployeesFulcher and Thompson reported to work themorning after the hearing,their supervisor told them towrite an explanationof why theyshould gettheir jobs back The recordindicates thatJoe Natcher,the Respondent'svicepresident,not theirsupervisor,told the employeestowrite the ex-planation. These inaccuraciesin the judge's decisiondo not affect the de-cision in this case4The judgeincluded a visitatorial clause in his recommended Orderauthorizing the Board,for compliance purposes,to obtaindiscovery fromthe Respondent under the Federal Rulesof Civil Proceduresubject tothe supervisionof the UnitedStates court of appeals enforcing thisOrder Under the circumstancesof this case,we finditunnecessary toORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Southern Foods, Inc., Bowling Green,Kentucky, its officers, agents, successors, and as-signs, shalltake the action set forth in the Order asmodified.Substitute the following for paragraph 2(e)."(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."include such a clause.SeeCherokeeMarine Terminal,287 NLRB 1080(1988).Although the judge found that the Respondent's conduct warrantedbroad cease-and-desist language, he failed to include this language in hisrecommendedOrderWe have considered this case in light of the stand-ards setforthinHickmottFoods,242 NLRB 1357 (1979), however, andhave concluded that a broad remedial order is inappropriate inasmuch asithas not been shown that the Respondent has a proclivity to violate theAct or has engaged in such egregious or widespread misconduct as todemonstrate a general disregard for the employees'fundamental statutoryrights.David L. Ness, Esq.,for the General Counsel.Wells T Lovett, Esq. (Lovett & Lamar),of Owensboro,Kentucky, andGerryMoore, Esq.,of Bowling Green,Kentucky, for the Respondent.DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. On 14January 19871GeneralDrivers,Warehousemen andHelpers Local Union No. 89, affiliated with theInterna-tional Brotherhood of Teamsters, Chauffeurs, Ware-hou-semen &Helpers of America (the Union) filed a charge,amended on5February,alleging thatSouthern Foods,Inc. (Respondent)engaged inunfair labor practices bydischargingDonnieD.Thompson and Charles R.Fulcher because they joined, supported or assisted theUnion, and engaged in concerted activities and in orderto discourage employees from engaging in such activi-ties, in violation of Section 8(a)(3) and (1) of the Nation-alLabor Relations Act (the Act), and with interferingwith the processes of the Board in violation of Section8(a)(4) and (1) of the Act. On 9 February a complaintthereon wasissued,and the matter was heard before meat Bowling Green, Kentucky, on 27 March and 2 April.Briefs were submitted.2On the entire record of the case and from my observa-tion of the demeanor of the witnesses, I make the follow-ing'All dates arein 1987 unless otherwise indicated2Respondent's supplementto its briefisnot accepted It added twopoints-an appeal and decisionof whichIwas already aware,and em-phasis on matters in the record only as offersof proof andnot admittedas evidenceFurther, theBoard Rules,Sec 10242,makes no provisionfor such "supplement "289 NLRB No. 21 SOUTHERN FOODS153FINDINGS OF FACT1.JURISDICTIONRespondent is a Kentucky corporation with an officeand place of business at Bowling Green, Kentucky,where it engages in the nonretail sale and distribution offrozen foods and related products. It admits it is and Ifind it to be an employer engaged in commerce withinthe meaningof Section 2(2), (6), and (7) of the Act. Italso admits that the Union is, and I find it to be, a labororganization within the meaning of Section 2(5) of theAct.II.BACKGROUNDDuring December 1986 the Unionwas engaged in acampaignto organize a unit of Respondent's employeesconsistinggenerally of drivers and warehouse employees.On 17 December 1986 it filed a petition with the Boardfor certification as exclusivebargainingrepresentative.The unionbusinessagent in charge of the campaign,KennethHowell, advised supporting employees thatthere would probablybe a representationhearing beforethe Board as to inclusion within the unit of certain lead-men and order takers. He told them he would needabout three witnesses and asked for volunteers. Threeemployees, not the allegeddiscriminatees,volunteered.On 29 December 1986, notice was issued by the Boardof a representation hearing to be held on 9 January.Howell was out of town on vacation and did not learnthe date of the representationhearing untilhis return on7 January, and the following evening, 8 January, he metwith union supporters. At the meeting Howell was toldthat Thompson and Fulcher would be the witnesses tobe subpoenaed by the union to testify on its behalf.Howell did not receive the actual subpoenas until about8 p.m., at themeeting.The subpoenas were not complet-ed with the names of Thompson and Fulcher, and givento them, until that night. The employer warehouse wasthen closed,and messagescould not be taken from thetelephoneansweringmachineuntilthewarehouseopened in the morning. In response to their questions,Howell told Thompson and Fulcher to show the subpoe-nas to their superior upon reporting for work in themorning,advising him that they would have to leavework at 9 or 9:30 a.m. in order to honor the subpoenas.Starting time on the next day, 9 January, also the dayof the Board hearing, was 5 a.m. Thompson and Fulcherhad arrived before the warehouse opened and when ad-mitted made the suggested statement to their supervisor.He took the subpoenas into the then empty office of Wil-lardAtkinson, the Respondent's president. Thompsonand Fulcher went to work pulling orders and/or ready-ing their trucks.About 5.30 a.m. Atkinson arrived at the warehouse,and the supervisor showed him the two subpoenas. At-kinson called Thompson and Fulcher from their work.Because both were scheduled for their regular "longruns," which required that they be out of the warehousewithout returning until the end of the day, they wouldnot be able to start their runs if they had to leave mid-morning. Atkinson told them that they were needed inorder to do their work and could not leave work to testi-fy in response to the subpoenas. Thompson and Fulcherinsisted that they were bound by the Board's order toappear and testify, and Atkinson finally told them thatthey would either take their scheduled runs or, if theywere going to obey the subpoena, to "hit the clock" andleave.They both left the warehouse and later attendedand testified at the representation hearing pursuant to thesubpoenas.At the representation hearing, Atkinson was asked toname the drivers employed by Respondent. He did so,leaving out Thompson's and Fulcher's names.Whenasked why he did not name them, on the advice of coun-selAtkinson did not reply.The next morning Thompson and Fulcher appeared atthe warehouse at the proper time for work, but were metby their supervisor, who gave each of them pen andpaper and told them to write an explanation of why they"should have their jobs back." They pointed out thatsince they had not been advised that they had lost theirjobs they did not understand why they should explainwhy they should get them back. They were told to gohome. The next workday, Monday, 12 January, the samescene wasreenacted.The followingmorning,13 January, when Thompsonand Fulcher reported for work they were each given anenvelope containing a letter from Joe Natchez, an officerof Respondent,stating infull as follows:This will confirm what you were told last Fridaymorning when you refused to perform your as-signed duties. You were sent home pending an in-vestigation of the total circumstances.On Saturday morning I asked you why youshould have your job back, and on Monday morn-ing I askedyou why you should be entitled towork. Both times you did not give me any reasonswhatsoever.I also asked you to write down for me your rea-sons.On Saturdaymorning,you replied,whyshould we write the reasons down if we have notbeen fired? On Monday morning, you said you werenot going to write any reasons down. Both times Iasked if you were refusing to write your reasonsdown, and both times you said yes.We are seeking legal counsel, and you should notreport to work until further notice. We expect tomake a decision within a few days and will notifyyou. If you have any reasons, please provide them.That Saturday they each received a letter from Atkinsonby certified mail, stating in full as follows:After waiting until the end of today to receivefrom you any statement of reasons why you shouldbe reinstated, considering all factors known to us,and consulting legal counsel, I regret to tell youthat your employment at Southern Foods, Inc, isbeing terminated.We recognize fully the rights of employees todecide for themselves whether they wish to be rep-resented by the Teamsters' Union or any other 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunion.This includes your individual rights to testifyat an NLRB hearing.However,your rights must bebalanced with the need to serve our customers andoperate our business.The hearing date was scheduled well in advance.We think you must have known several days aheadthat you would likely want to be absent from workon that Friday.You testified at the hearing that youlearned on Thursday evening,while attending aUnion meeting,that there was a subpoena issued foryou.We believe it was your responsibility to notify usas soon as possible of your intended absence. Youknew your scheduled route for the day was a longout-of-town one.With advance notice,even as lateas Thursday evening we could have made arrange-ments,which would have minimized the disruptionof our business,which was caused by your present-ing the subpoena,and refusing to work at the timeyou were scheduled to leave.On Friday morning,after I learnedof the subpoe-na, I told you that you would have to make a choicewhether to carry out my direction to perform yourusual duties on that day,or to attend the NLRB hear-ing.I told you that we werefullyscheduled and thatyou were needed to work.You chose not to do so.[Em-phasis added.]DiscussionThe pertinent facts of this matter are simple. Two em-ployees were subpoenaed by the Union to give testimonyat a representation hearing the following morning. Whenthey presented the subpoenas to the Respondent and re-quested to be excused from work to honor the subpoe-nas, the employer directed them to continue workingand not honor the subpoenas. When they questioned hisorder, the employer gave them a simple option: ignorethe subpoena and work for me, or honor the subpoenaand "hit the clock." When the employeesinsisted onhonoring the subpoena the employer denied at the hear-ing that they worked for him, refused to allow them toreturn to work without a written explanation of whythey should "get their jobsback"[emphasis added], andeventually officially "terminated" their employment.The decision is equally simple. These were not em-ployees voluntarily seeking to leave work without au-thority to attend a Board hearing, as to whom there mustbe a balancing of their personal desires on the one hand,and, on the other, the damage to the employer's business.These employees had been served with subpoenasrequir-ingtheir attendance. Respondent's attempt to interferewith such subpoenas is a violation of Section 8(a)(4) and(1) of the Act.Respondent's argument is based on a consistent,though both incorrect and unstated refusal to recognizethat the Board, and the courts, distinguish between em-ployees leavingwork without permission into thosedoing so in response to a subpoena, on the one hand,and, on the other, "voluntarily" and without having beenserved with a subpoena. Thus, its entire position is incor-rectly predicated on the decisions relating to unexcused"voluntary" absence, as to which a balancing test meas-ures employee rights versus business needs, though thefacts clearly show that the employees involved did notabsent themselves voluntarily, but in response to a sub-poena.Itwas Respondent's primary argument at the hearingthat the majority opinion of the Board inRich Plan ofWestern Reserve, 271NLRB 1010 (1985), should be re-versed in favor of the dissenting opinion of ChairmanDotson. Respondent alleged that the dissent held it is in-cumbent to balance the requirements of a subpoenaserved on an employee against the need of the employerfor the employees' services at the time. In point of factthe dissenting opinion of Chairman Dotson was adoptedby the Sixth Circuit inRich Plan of Western Reserve v.NLRB,796 F.2d 864 (6th Cir. 1986). Unfortunately forRespondent, the dissent of Chairman Dotson was not aspresented by counsel here, and neither it nor the opinionof the courtpertainsto this case.TheRich Plancase, before the Board and the court,involved the rights of employees to leave work withoutauthoritywhen not yet served with subpoenas whenthey had been told that subpoenas awaited service at thehearing and they believed themselves subject to penaltyif they failed to appear. The Board's majority held thatthe employees in such circumstances had the status ashaving already been served. Chairman Dotson could"find no reason for the sudden departure from the uni-versally established and accepted legal requirement ofservice."Rich Plan,supra at 1013. The court agreed,adding that "Although the employees may have reason-ably believed they were under a legal obligation toattend the hearing, we do not believe that this is an ade-quate substitute for actual service in the circumstances ofthis case."Rich Plan v. NLRB,supra at 879.The case at bar is completely different. Here the em-ployees had already been subpoenaed and the Employerknew it. The Employer even held the subpoenas in hishand when he ordered the employees to remain at workand issued his ultimatum. This is completely differentfrom Chairman Dotson's dissent, which made it abun-dantly clear he was referring to employees on whom nosubpoena had been served, e.g., at 1012 "unless theywere subpoenaed," "The rights of these unsubpoenaedemployees" and "in the absence of a showing that theyhad been subpoenaed" and at 1013 his approving quota-tion fromand citingofStandard Packaging Corp.,140NLRB 628, 630 (1963) that the employees "were underno subpoena to appear," and that "Accordingly, I findthat the employees who were not served with subpoenastherefor left work voluntarily . . .."sDuring oral argument in the course of the hearing, counsel for Re-spondent continuallyand incorrectlyrepresented that the dissent in-volved balancing the rights ofsubpoenaedemployees Tr. 37 shows himstating that "It was the position of Chairman Dotson in his vigorous dis-sent [and impliedly accepted] by the majority, too, that the subpoenamust balance[the] need to call this witness to put on the case[,]and theextent to which it will disrupt the employers'business" (Bracketed mate-rialmakes obvious correctionsto thetranscript.)Lest one think this a slipof thetongue, atTr 43 counselcontinues"Iwanted to quote where hesaid 'It must be balanced,must be balanced,therightofthe union to sub-poena witnessesand have them appear with the disruption with theamount of the disruption to the Employer's business."' (Reporter's mark-Continued SOUTHERN FOODS155The "balancing test" and "business justification" areconcepts limited to "voluntary," i.e., nonsubpoenaed, at-tendance at Board hearings or at Board offices to obtainor give information or file charges."In the absence of asubpoena,it iswell established, both under appellate au-thority and Board precedent, that an employee does nothave a statutorily protected right to absent himself fromwork without permission even though he seeks to volun-tarily testify at a Board proceeding; rather, a balancemust be struck between the interests of the employee inattending the proceeding and the interests of the employ-er in maintainingproduction and discipline over hiswork force."Rich Plan v. NLRB,supra at 876, emphasisadded. "We note that there are cases which hold thatonce a subpoena isservedupon an employee the employ-er'smotivation is irrelevant and the employer's obliga-tion is one of noninterference with the employee's dutyto respond to the subpoena."(Rich Plan v. NLRB,supraat 873, emphasis added.)In itsbrief Respondent finally recognized that the issueinRich Planrelated to whether the employees had beensubpoenaed. It continued, however, to perniciously con-fuse the requirements of balancing business justificationwhere employees arenotsubpoenaed with the situationhere,where the employees had been subpoenaed, byciting and quoting fromEarringhouse Imports,227 NLRB1107 (1977), and the circuit court's refusal to enforce theBoard's Order,ServiceEmployees Local 250 v. NLRB,600 F.2d 930 (D.C. Cir. 1979). That case is also one inwhich the employees discharged had left workvoluntari-ly and not subject to subpoena.No one who read theBoard'sRich Plandecision, dissent, and appeal, or theEarringhousedecision and appeal, could possibly, underany circumstances, ever consider that they applied to thefact situation present here and known to the Respondent,towit, that subpoenas had already been served on theemployees. Respondent must eventually realize that al-though a business has a recognized right to restrain em-ployees from leaving work for voluntary purposes, it hasno right to interfere with the writ of subpoena, one ofthe great writs of English common law and on whichmuch of our present trial procedure is based.Respondent's second argument is that the disciplineimposed on Thompson and Fulcher was not the result oftheir testifying at a Board hearing or responding to asubpoena, but because of their failure to follow employerpolicy to give prior notice of inability to be at work, be-cause of alleged participation in a secret union plot todamage the Employer by subpoenaing the employeesmost necessary to business operations, and because oftheir refusal to give written statements asking to be re-hired.4 The issue here is, however, exactly that ofWaltDisneyWorld Co.,216 NLRB 836, 837-839 (1975). Thefollowing extensive quotation expresses the law on pointin full, and is on all fours with the matter herein:ing of subquotes not as orally stated, but as per counsel's emphasis. Obvi-ous subquote is as to words "must be balanced.") (Emphasis added toboth quotations.)4On these points Respondent relies entirely upon matters not admittedinto evidence, placed in the record only as an offer of proof, as to whichcounsel for the General Counsel properly did not raise other valid objec-tions, cross-examine, or present rebuttal.The Act and the Rules and Regulations of theBoard clearly provide that a person served with asubpena isrequiredto appear and to give testimonypursuant to the subpena.. . . A respondent employ-er's "obligation with respect to subpoenaed employ-ee witnesses is one of noninterference, nonrestraintand noncoercion as to such employees' right andobligation to attend scheduled hearings as subpoe-naed witnesses, and one of nonreprisal to such em-ployees because they are subpoenaed witnesses."(Emphasis added.) "Once an employee has beensubpoenaed," the Supreme Court has said, "heshould be protected from retaliatory action regard-less of whether he has filed a charge or has actuallytestified."Respondent contends that it disciplined Davisand Winkler not because of their attendance at theNLRB hearing or for responding to an NLRB sub-pena, but because they violated established and rec-ognized company rules concerning the proper pro-cedures for seeking an authorized leave of absence.But Respondent's rules of procedure cannot limit orrestrict an individual's obligation to respond to aBoard subpena. .. .As this conduct had the tendency to deprive theemployees of vindication by the Board of their stat-utory rights, it violated Section 8(a)(1) of the Act.Moreover,asRespondent'sdisciplinaryactionagainstWinkler and Davis tended to restrain themand other employees from participating in Boardproceedings,we find that by such conduct Re-spondent also violated Section 8(a)(4) of the Act.Arguing against its own position, Respondent's briefeven quotes fromWalt Disney World Co.,supra, thatIf [the employer] anticipated that the attendance [ofthe employees] at the hearing would be seriouslydisruptive of its operations,the remedy was not towarn the employees not to respond to the subpoenas,but to work out an accommodation . . . . [216NLRB at 838, fn. 9, emphasis added.]Although time was short and accommodation might nothave been possible, Respondent made no attempt to doanything but threaten the subpoenaed employees. Thefact of the threat, an interference with and restraint, andcoercion of not only Thompson and Fulcher but ofallemployees in the exercise of their rights, was of itself afull and complete violation of Section 8(a)(4) and (1) ofthe Act. The attempt to force Thompson and Fulcher togive written excuses, like schoolboys, before they wouldbe permitted to return to work after obeying the subpoe-nas,was demeaning in the extreme and whether plannedas such was to be an excellent demonstration to all theemployees attempting to unionize that their rights arenot protected by law but entirely subject to the Employ-er's dictates.As inWalt Disney World Co.,supra, and othercases, inview of finding violations of Section 8(a)(4) and (1) ofthe Act,it isnot necessary to decide whether, as alleged 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin the complaint, the foregoing conduct was also a viola-tionof Section 8(a)(3) of the Act, inasmuch as theremedy would be the same even if the additional viola-tions were found.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe conduct of Respondent set forth above has aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent Southern Foods,Inc. is an employer en-gaged in commerce and in operations affecting com-merce within the meaning of Sections 2(2), (6), and (7) ofthe Act.2.Respondent violated Section 8(a)(4) and (1) of theAct by interfering with the process of this Boardthrough threatening and discriminatorily interfering withthe employment of Donnie Thompson and of CharlesFulcher for absenting themselves from work without au-thority in order to attend an NLRB hearing pursuant tosubpoena.3.The unfair labor practicesengaged inby Respond-ent affect commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist therefrom. In order to effectuate thepolicies of the Act, the Respondent must offer DonnieThompson and Charles Fulcher reinstatement and makeeach of them whole for any loss of earnings and otherbenefits from 9 January 1987, computed on a quarterlybasis from that date to date of proper offer of reinstate-ment, less any net interim earnings, as prescribed inF.W. Woolworth Co.,90 NLRB 289 (1950), plus interestas computed inNew Horizons for the Retarded,283NLRB 1173 (1987).5 Because Respondent's conductdemonstrated a general disregard of the employees' fun-damental rights to respond to the Board's subpoena, Ifind it necessary to issue a broad order, requiring Re-spondent to cease and desist from infringing in any othermanner on rights guaranteed employees by Section 7 ofthe Act.6 For the same reasons, and particularly becausethe violation pertains directly to the integrity of Boardprocess, I find it necessary to include the provision of vi-sitatorial rights for the General Counsel in matters of en-forcement.On these findings of fact and conclusions of law, andon the entire record, I issue the following recommend-ed'5 See generallyIsis PlumbingCo,138 NLRB 716 (1982)6HickmottFoods,242 NLRB 1357 (1979)7 If no exceptions are filed as providedby Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theORDERThe Respondent, Southern Foods, Inc., BowlingGreen, Kentucky, its officers,agents,successors,and as-signs, shall1.Cease and desist from(a) Interfering with the right of employees to absentthemselves from work without authority in order toattend hearings of the National Labor Relations Boardpursuant to subpoena.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Donnie Thompson and Charles Fulcher im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make themwhole for any loss of earnings and other benefits sufferedas a result of the discrimination against them, in themanner setforth in the remedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facility in Bowling Green, Kentucky,copiesof the attached notice marked "Appendix."8Copies of the notice, on forms provided by theRegionalDirector for Region 9, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply For the purpose of deter-mining or securing compliance with this Order, theBoard, or any of its duly authorized representatives, mayobtaindiscovery from the Respondent, its officers,agents, successors or assigns, or any other person havingknowledge concerning any compliance matter, in themanner provided by the FederalRulesof Civil Proce-dure. Such discovery shall be conducted under the su-pervision of the United States court of appeals enforcingBoard and all objections to them shall be deemed waived for all pur-poses8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " SOUTHERN FOODS157thisOrder and may be had upon any matter reasonablyrelated to compliance with this Order, as enforced by thecourt.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choosenot to engage in any of theseprotect-ed concertedactivities.WE WILL NOT interfere with employees leaving workduring working hours to attend a Board hearing pursuantto Board subpoena.WE WILL NOTin any like or related manner interferewith, restrain, or coerce you in theexerciseof the rightsguaranteed you by Section 7 of the Act.WE WILL offer Donnie Thompson and CharlesFulcher immediate and fullreinstatementto their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor any other rights or privileges previously enjoyed andWE WILL make them whole for any loss of earnings andother benefits resulting from their discharge, less any netinterim earnings,plus interest.WE WILL notify them that we have removed from ourfiles any reference to their discharges and that their dis-charges will not be usedagainst themin any way.SOUTHERN FOODS, INC.